DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 01/12/2022 for RCE application number 16/364,958 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 & 12-20 are currently amended. Accordingly, claims 1-20 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/06/2020 has been received and considered.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission(s) filed on 01/12/2022 has/have been entered.

Response to Arguments 
Applicant's arguments filed on 01/12/2022 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to interview summary mailed on 12/14/2021 for any agreement made with the applicant during the interview.
Regarding the Claim Rejections under 35 USC §112(a) & §112(b): The rejections of claim 2 for failing to comply with the written description requirement under 35 USC §112(a) & being indefinite under 35 USC §112(b) are withdrawn, as the amended claim 2 filed on 01/12/2022 has overcome this rejection by removing the term “demand for network traffic” from the said claim.
Regarding the Claim Rejections under 35 USC §102(a)(1) & §103: Applicant’s arguments regarding the rejections of the claims 1-2 & 4-20 as being clearly anticipated by the prior art of Cabral (PG Pub. 2018/0338001 A1) have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
determine a network transmission status of a first requested service in a geographic location of a connected vehicle based on an
acknowledgement message received from the connected vehicle" or "determine a Quality of Experience (QoE) failure of the first requested service and a workload level for the first requested service in the geographic location of the connected vehicle based on the network transmission status" as recited by amended claim 1.
Cabral discloses in paragraph [0127] the "entry collection, and/or use of various characteristics or parameters related to network congestion such as ... the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, country, province, state, etc.) or at a specific geographic location." However, Cabral fails to teach or suggest the specific parameters recited in "determin[ing] a network transmission status of a first requested service in a geographic location of a connected vehicle based on an acknowledgement message received from the connected vehicle." As a result, Cabral also fails to teach or suggest "determin[ing] a Quality of Experience (QoE) failure of the first requested service and a workload level for the first requested service in the geographic location of the connected vehicle based on the network transmission status." As a result, applicant respectfully requests that the rejection be withdrawn …” (see Remarks pages 9-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 5, and 14 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Final office action mailed on 10/12/2021. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 7 is objected to because of the following informalities:  
The amended claim 7 recites now “a management decision that that instructs the connected vehicle”. It should be “a management decision [[that]] that instructs the connected vehicle”. 
Appropriate correction is required.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2018/0338001 A1 by Pereira Cabral et al. (hereinafter “Cabral”), which is found in the IDS submitted on 08/06/2020

As per claim 1, Cabral teaches a computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor (see ¶[0193]: a non-transitory computer-readable medium having stored thereon, one or more code sections each comprising a plurality of instructions executable by one or more processors. The instructions may cause the one or more processors to perform the actions of a method for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [i.e., connected vehicle]), causes the processor to: 
determine a network transmission status of a first requested service in a geographic location of a connected vehicle based on an acknowledgement message received from the connected vehicle (see Fig. 6 [reproduced below for convenience] & ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG. 6 [determining a network transmission status] is typically degraded in the specific geographic area [geographic location] at which the AV 603 (in which AV system 608 is installed) is currently located … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication with fixed AP 607 using location information [determining a network transmission status of a first requested service in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]); 
determine a Quality of Experience (QoE) failure of the first requested service and a workload level for the first requested service in the geographic location of the connected vehicle based on the network transmission status (see ¶[0127]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see Fig. 6 & see ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG. 6 is typically degraded [Quality of Experience (QoE) failure] in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located [the geographic location of the connected vehicle] … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication [determining a Quality of Experience (QoE) failure] with fixed AP 607 using location information [geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]); and 

    PNG
    media_image1.png
    610
    1104
    media_image1.png
    Greyscale

Cabral’s Fig. 6

modify a navigation route being taken by the connected vehicle from the navigation route to a detour route based on the OoE failure and the workload level of the first requested service (see ¶¶[0089]-[0127]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation , “see - through,” “blind spot” monitoring, lane/trajectory change [implies navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look-ahead and predictive context information … A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route [implies navigation route to a detour route]; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips [navigation route to a detour route] … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park [navigation route] or to continue traveling, right up to the point of arrival at the trip destination [implies detour route] … a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [implies modifying a navigation route being taken by the connected vehicle from the navigation route to a detour route]).

As per claim 2, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated. Cabral further teaches wherein determining the network transmission status includes:
providing a second requested service to the connected vehicle (see ¶[0081]: The services supported by a system according to aspects of the present disclosure may be targeted for different types of markets, and may include, for example, the testing, maintenance and repair of AV components such as sensors and controls; services related to ultra-precise navigation tools including, for example, those related to one or more Global Navigation Satellite Systems ( GNS ) (e.g., Global Positioning System (GPS)) and 2D/3D map information, and services related to the management, storage, and securitization of video feeds that can be important for insurance purposes. Additional services supported by a system according to the present disclosure may include, for example, application programming interfaces (APIs) that enable access to data, events, and other digital contents having possible impact on the operations and logistics of fleets, as well as on advertising campaigns of different agencies and retailers; and APIs to remotely manage and control the operations and software of AVs, which may be important for fleet managers, and see ¶¶[0171]-[0175]: Data-driven managed services [implies second requested service] in accordance with various aspects of the present disclosure enable AVs to gather and aggregate contextualized data from multiple data sources, sensors, stakeholders, parties, fleets, and/or AVs … a local AV 701 that may, for example, represent one or more data connections between various types of applications, services [implies second requested service], and devices deployed in a local AV and that are able to communication with a system of the present disclosure in the local AV, through which the system may be provided data from sources that are part of the AV but that are not connected directly to the system of FIG. 7. Such data may include, for example, correlated data (e.g., data that is correlated with maps of the geographic region in which the AV is operating [second requested service] … the example system architecture 700 illustrated in FIG. 7 includes a Cloud 707 that may, for example, comprise one or more geographically centralized or distributed computer systems that may be Internet accessible, and that may supply map  [second requested service] or other data collected and fused from all available AVs (such as, for example, NAVs 720a , 702b));
receiving the acknowledgement message including a time of receipt from the connected vehicle (see Fig. 6 & ¶¶[0168]-[0171]: all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established … The context of a data item wireless environment data (e.g., radio frequency signal frequency or band, power or strength, quality (e.g., signal-to-noise ratio, bit error rate, delay spread, and/or multi-path, etc.), and/or the occurrence of an event … The “context ” of a data item may also comprise information representative of a time at which the data item was generated or acquired [time of receipt] such as, for example, a point in time expressed as Greenwich Mean Time (GMT), Universal Coordinated Time (UTC), GNSS/GPS time, or other suitable time standard at which the data was generated or acquired … Such functionality allows AVs to store and structure the data, based on different vectors or features (e.g., the roadway on which the AV was traveling when the data was acquired/produced, the time of day when the data was acquired/produced, the geographic location of the AV when the data was acquired/produced, the type or application that acquired/produced the data, etc.), enabling the data to be quickly accessible at the AV level in an anonymous way); and
(see ¶[0148]: There are other additional types of demands that a service may pass to the service manager block 507 within the profile for the service (e.g., service profiles 508, 509, 510) including, for example, service priority, communication protocol type … response time (e.g., an amount of time to be permitted with a connection [expected delay] (e.g., a request expiry time), and see ¶[0197]: a system according to various aspects of the present disclosure supports the definition of the lifetime of various types of context information [whether the time of receipt was received within an expected delay], because a lag or delay may occur between a time of collection of such context information and a time of processing of such context information locally and/or in one or more cloud - based systems that, if not taken into consideration, may cause the output of such processing to be inaccurate, inappropriate, and potentially dangerous when considered in view of a current state of the AVs of a fleet and the management of the AVs and infrastructure of the geographic area or region served by the AVs).

As per claim 4, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated. Cabral further teaches wherein the computer executable code further causes the processor to:
aggregate data that includes one or more of a traffic condition in the geographical location, a OoE status of the first requested service in the geographic location, the workload level of the first requested service in the geographic location, OoE statuses and workload levels of the first requested service in different service areas, a OoE-failure prediction for each of the different service areas, or a profile of the first requested service accessed by the connected vehicle (see Fig. 7: “Aggregation” 706 & ¶[0170]: AVs may determine, prioritize, and aggregate contextualized data … The context of a data item wireless environment data (e.g., radio frequency signal frequency or band, power or strength, quality (e.g., signal-to-noise ratio, bit error rate, delay spread, and/or multi-path, etc.), and/or the occurrence of an event. The “context” of a data item may also comprise information that representative of a physical position, place, or location (e.g., a latitude, longitude, altitude; a physical address, a node identifier, a vehicle/ conveyance identifier, and/or other suitable location identifier));
make a management decision for the connected vehicle based on aggregated data (see ¶¶[0092]-[0094]: aggregate the type and amount of resources, data, and knowledge involved, and may be tailored to feed different services, locally or at the Cloud … A system in accordance with the present disclosure may log, aggregate and analyze data network connectivity, AV mobility, and data traces of AVs, and may derive patterns of road/highway usage, AV trips, the locations of end-users, and various demands upon the AVs and the system … the present disclosure will provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications; enable the collection and fusion of different types of data, while enabling customized data filtering, at a vehicle or Cloud level; and provide APIs to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls, for example, to enable data distribution for environmental awareness (e.g., context-aware look-ahead), including the deployment of the policies/ thresholds that define whether or not to use the data; and deploy mechanisms for data prioritization (e.g., real-time (RT) or delay - tolerant network (DTN) and in what order), as well as policies for data ordering, caching, and/or dropping, and see Fig. 7 & ¶¶[0170]-[0191]: Data-driven managed services in accordance with various aspects of the present disclosure enable AVs to gather and aggregate contextualized data from multiple data sources, sensors, stakeholders, parties, fleets, and/or AVS).


As per claim 5, Cabral teaches a computer-implemented method (see ¶[0193]: instructions may cause the one or more processors to perform the actions of a method [computer-implemented method] for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [i.e., connected vehicle]), comprising: 
determining a network transmission status of a first requested service in a geographic location of a connected vehicle based on an acknowledgement message received from the connected vehicle (see Fig. 6 [reproduced above for convenience] & ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG. 6 [determining a network transmission status] is typically degraded in the specific geographic area [geographic location] at which the AV 603 (in which AV system 608 is installed) is currently located … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication with fixed AP 607 using location information [determining a network transmission status of a first requested service in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]);
determining a Quality of Experience (QoE) failure of the first requested service and a workload level for the first requested service in the geographic location of the connected vehicle based on the network transmission status (see ¶[0127]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see Fig. 6 & ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG. 6 is typically degraded [Quality of Experience (QoE) failure] in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located [the geographic location of the connected vehicle] … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication [determining a Quality of Experience (QoE) failure] with fixed AP 607 using location information [geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]); and
modifying a navigation route being taken by the connected vehicle from the navigation route to a detour route based on the OoE failure and the workload level of the first requested service (see ¶¶[0089]-[0127]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation , “see - through,” “blind spot” monitoring, lane/trajectory change [implies navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look-ahead and predictive context information … A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route [implies navigation route to a detour route]; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips [navigation route to a detour route] … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park [navigation route] or to continue traveling, right up to the point of arrival at the trip destination [implies detour route] … a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [implies modifying a navigation route being taken by the connected vehicle from the navigation route to a detour route]).

As per claim 6, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. Cabral further teaches wherein determining the network transmission status includes:
providing a second requested service to the connected vehicle (see ¶[0081]: The services supported by a system according to aspects of the present disclosure may be targeted for different types of markets, and may include, for example, the testing, maintenance and repair of AV components such as sensors and controls; services related to ultra-precise navigation tools including, for example, those related to one or more Global Navigation Satellite Systems ( GNS ) (e.g., Global Positioning System (GPS)) and 2D/3D map information, and services related to the management, storage, and securitization of video feeds that can be important for insurance purposes. Additional services supported by a system according to the present disclosure may include, for example, application programming interfaces (APIs) that enable access to data, events, and other digital contents having possible impact on the operations and logistics of fleets, as well as on advertising campaigns of different agencies and retailers; and APIs to remotely manage and control the operations and software of AVs, which may be important for fleet managers, and see ¶¶[0171]-[0175]: Data-driven managed services [implies second requested service] in accordance with various aspects of the present disclosure enable AVs to gather and aggregate contextualized data from multiple data sources, sensors, stakeholders, parties, fleets, and/or AVs … a local AV 701 that may, for example, represent one or more data connections between various types of applications, services [implies second requested service], and devices deployed in a local AV and that are able to communication with a system of the present disclosure in the local AV, through which the system may be provided data from sources that are part of the AV but that are not connected directly to the system of FIG . 7. Such data may include, for example, correlated data (e.g., data that is correlated with maps of the geographic region in which the AV is operating [second requested service] … the example system architecture 700 illustrated in FIG. 7 includes a Cloud 707 that may, for example, comprise one or more geographically centralized or distributed computer systems that may be Internet accessible, and that may supply map  [second requested service] or other data collected and fused from all available AVs (such as, for example, NAVs 720a , 702b));
receiving the acknowledgement message including a time of receipt from the connected vehicle (see Fig. 6 & ¶¶[0168]-[0171]: all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established … The context of a data item wireless environment data (e.g., radio frequency signal frequency or band, power or strength, quality (e.g., signal-to-noise ratio, bit error rate, delay spread, and/or multi-path, etc.) , and/or the occurrence of an event … The “context ” of a data item may also comprise information representative of a time at which the data item was generated or acquired [time of receipt] such as, for example, a point in time expressed as Greenwich Mean Time (GMT), Universal Coordinated Time (UTC), GNSS/GPS time, or other suitable time standard at which the data was generated or acquired … Such functionality allows AVs to store and structure the data, based on different vectors or features (e.g., the roadway on which the AV was traveling when the data was acquired/produced, the time of day when the data was acquired/produced, the geographic location of the AV when the data was acquired/produced, the type or application that acquired/produced the data, etc.), enabling the data to be quickly accessible at the AV level in an anonymous way); and
(see ¶[0148]: There are other additional types of demands that a service may pass to the service manager block 507 within the profile for the service (e.g., service profiles 508, 509, 510) including, for example, service priority, communication protocol type … response time (e.g., an amount of time to be permitted with a connection [expected delay] (e.g., a request expiry time), and see ¶[0197]: a system according to various aspects of the present disclosure supports the definition of the lifetime of various types of context information [whether the time of receipt was received within an expected delay], because a lag or delay may occur between a time of collection of such context information and a time of processing of such context information locally and/or in one or more cloud - based systems that, if not taken into consideration, may cause the output of such processing to be inaccurate, inappropriate, and potentially dangerous when considered in view of a current state of the AVs of a fleet and the management of the AVs and infrastructure of the geographic area or region served by the AVs).

As per claim 7, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. Cabral further teaches comprising transmitting a Vehicle-to-Everything (V2X) message to the connected vehicle that includes a management decision [[that]] that instructs the connected vehicle to tune one or more software settings of a vehicle control system so that the vehicle control system operates in a manner that minimizes the workload level of the first requested service in the geographic location and improves a QoE level experienced by the connected vehicle (see Fig. 6 & ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations [improves a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms [software settings] in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [tune one or more software settings], and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 8, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. Cabral further teaches comprising transmitting a Vehicle-to-Everything (V2X) message to the connected vehicle that includes a management decision that instructs the connected vehicle to perform a routing management to optimize a QoE level (see ¶[0028]: The Mobile AP may, for example, comprise a connection and/or routing manager that operates [perform a routing management] to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication, see Fig. 6 & ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations [optimize a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [routing management]… A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 9, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Cabral further teaches wherein: 
the QoE failure occurs in the geographic location (see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608); and 
the routing management includes advising the connected vehicle to operate in a different mode that does not depend on the first requested service (see ¶[0018]: Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. For example the mode of operation of the platform may be flexibly adapted from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, and see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions).

As per claim 10, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Cabral further teaches wherein the routing management is performed to balance a future workload of the first requested service in one or more service areas to avoid a potential future QoE failure that occurs in the one or more service areas (see ¶¶[0018]-[0020]: the platform may be flexibly optimized in real-time for … load balance [balance a future workload], increase reliability, make more robust with regard to failures  [potential future QoE failure] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment [one or more service areas], and see ¶[0107]: A system in accordance with the present disclosure may operate with a goal of balancing trips over the available road … may make it possible for end-users to pay more for travel over a less congested road/route, if such a road/route is available … may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trip).

As per claim 11, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Cabral further teaches wherein the routing management causes one or more computing resources along the detour route of the connected vehicle to be utilized in a manner that prevents an outage of the one or more computing resources or an occurrence of one or more other events that decrease the QoE level (see ¶[0018]: the platform may be flexibly optimized in real-time for … increase reliability [prevents an outage], make more robust with regard to failures [prevents an outage] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment, see ¶[0053]: A mobile device [one or more computing resources] may operate as an AP to provide simultaneous access to multiple devices/ things, which may then form ad hoc networks … for fault-tolerance and/or load-balancing purposes, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [routing management] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [one or more computing resources along a navigation route of the connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access [prevents an outage] to the Internet).

As per claim 12, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. Cabral further teaches comprising transmitting a Vehicle-to-Everything (V2X) message to the connected vehicle that includes a management decision that instructs the connected vehicle to provide the first requested service so that a potential safety risk in a roadway environment is reduced (see ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0138]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location or through the same wireless access point … In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [potential safety risk in a roadway environment is reduce]/emergency, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 13, Cabral teaches the method of claim 12, accordingly, the rejection of claim 12 above is incorporated. Cabral further teaches comprising selecting the connected vehicle to provide the first service based on one or more priority factors that include one or more of the following:  a vehicle duty of the connected vehicle; a dependency of the connected vehicle on the first requested service; or a behavior pattern of a driver of the connected vehicle (see ¶¶[0134]-[0138]: In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [implies behavior pattern of a driver] /emergency [implies vehicle duty]).



















As per claim 14, Cabral teaches a system (see ¶[0193]: operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [i.e., connected vehicle]), comprising: 
an onboard vehicle computer system of a connected vehicle including a non-transitory memory storing computer code which, when executed by the onboard vehicle computer system (see ¶[0193]: a non-transitory computer-readable medium having stored thereon, one or more code sections each comprising a plurality of instructions executable by one or more processors. The instructions may cause the one or more processors to perform the actions of a method for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [i.e., connected vehicle]), causes the onboard vehicle computer system to: 
receive a request for an acknowledgement message from a server, wherein the server determines a network transmission status of a first requested service in a geographic location of the connected vehicle based on the acknowledgement message (see Fig. 6 [reproduced above for convenience] & ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG . 6 [determining a network transmission status] is typically degraded in the specific geographic area [geographic location] at which the AV 603 (in which AV system 608 is installed) is currently located … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication with fixed AP 607 using location information [determining a network transmission status of a first requested service in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]);
receive a Vehicle-to-Everything (V2X) message that includes a management decision for the connected vehicle (see Fig. 6 & ¶¶[0087]-[0088]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [V2X message] with neighbor AV and infrastructure elements, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising [management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet), wherein the management decision is made based at least on a Quality of Experience (QoE) failure of the first requested service and a workload level for the first requested service in the geographic location of the connected vehicle based on the network transmission status (see ¶[0127]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see Fig. 6 & see ¶¶[0163]-[0168]: at action/step 6, the feedback service block (“FEEDBACK”) of the AV system 608 may receive historical data [first requested service] from, for example, the Cloud 617. The received historical data may, for example, indicate that the quality of wireless communication between a network node (e.g., AV system 608 that resides in AV 603 [connected vehicle]) and the fixed AP 607 of FIG. 6 is typically degraded [Quality of Experience (QoE) failure] in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located [the geographic location of the connected vehicle] … the feedback service block of AV 608  may confirm [acknowledgement message] the indications of the historical data upon detecting loss/degradation of wireless communication [a Quality of Experience (QoE) failure] with fixed AP 607 using location information [geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608 … all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established [network transmission status]); and 
modify an operation of a vehicle control system of the connected vehicle to implement the management decision by modifying a navigation route being taken by the connected vehicle from the navigation route to a detour route (see ¶¶[0089]-[0133]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation , “see - through,” “blind spot” monitoring, lane/trajectory change [implies navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look-ahead and predictive context information … a system in accordance with various aspects of the present disclosure may enable network optimizations through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [modifying operation of a vehicle control system], and/or send such corrections or adjustment back to AVs … A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route [implies navigation route to a detour route]; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips [navigation route to a detour route] … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park [navigation route] or to continue traveling, right up to the point of arrival at the trip destination [implies detour route] … a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [workload level for the first requested service in the geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [implies modifying a navigation route being taken by the connected vehicle from the navigation route to a detour route] … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location or through the same wireless access point). 

As per claim 15, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated. Cabral further teaches wherein the connected vehicle transmits the acknowledgement message based on receiving a second requested service from the server, wherein the acknowledgement message includes a time of receipt (see ¶[0081]: The services supported by a system according to aspects of the present disclosure may be targeted for different types of markets, and may include, for example, the testing, maintenance and repair of AV components such as sensors and controls; services related to ultra-precise navigation tools including, for example, those related to one or more Global Navigation Satellite Systems ( GNS ) (e.g., Global Positioning System (GPS)) and 2D/3D map information, and services related to the management, storage, and securitization of video feeds that can be important for insurance purposes. Additional services supported by a system according to the present disclosure may include, for example, application programming interfaces (APIs) that enable access to data, events, and other digital contents having possible impact on the operations and logistics of fleets, as well as on advertising campaigns of different agencies and retailers; and APIs to remotely manage and control the operations and software of AVs, which may be important for fleet managers, see ¶[0148]: There are other additional types of demands that a service may pass to the service manager block 507 within the profile for the service (e.g., service profiles 508, 509, 510) including, for example, service priority, communication protocol type … response time (e.g., an amount of time to be permitted with a connection [expected delay] (e.g., a request expiry time), see Fig. 6 & ¶¶[0168]-[0175]: all functional blocks of the above sequence of actions/steps may signal an acknowledgement back to the previous block in the sequence (i.e., “up the chain”), upon success or error in performing the indicated action/ step, including signaling by the service manager block to each an affected service block. Such signaling may be used to indicate whether the connection has or has not been successfully established, and whether communication according to a particular response time, has or has not been established … The context of a data item wireless environment data (e.g., radio frequency signal frequency or band, power or strength, quality (e.g., signal-to-noise ratio, bit error rate, delay spread, and/or multi-path, etc.) , and/or the occurrence of an event … The “context ” of a data item may also comprise information representative of a time at which the data item was generated or acquired [time of receipt] such as, for example, a point in time expressed as Greenwich Mean Time (GMT), Universal Coordinated Time (UTC), GNSS/GPS time, or other suitable time standard at which the data was generated or acquired … Data-driven managed services [implies second requested service] in accordance with various aspects of the present disclosure enable AVs to gather and aggregate contextualized data from multiple data sources, sensors, stakeholders, parties, fleets, and/or AVs … Such functionality allows AVs to store and structure the data, based on different vectors or features (e.g., the roadway on which the AV was traveling when the data was acquired/produced, the time of day when the data was acquired/produced, the geographic location of the AV when the data was acquired/produced, the type or application that acquired/produced the data, etc.), enabling the data to be quickly accessible at the AV level in an anonymous way … a local AV 701 that may, for example, represent one or more data connections between various types of applications, services [implies second requested service], and devices deployed in a local AV and that are able to communication with a system of the present disclosure in the local AV, through which the system may be provided data from sources that are part of the AV but that are not connected directly to the system of FIG. 7. Such data may include, for example, correlated data (e.g., data that is correlated with maps of the geographic region in which the AV is operating [second requested service] … the example system architecture 700 illustrated in FIG. 7 includes a Cloud 707 that may, for example, comprise one or more geographically centralized or distributed computer systems that may be Internet accessible, and that may supply map  [second requested service] or other data collected and fused from all available AVs (such as, for example, NAVs 720a, 702b), and see ¶[0197]: a system according to various aspects of the present disclosure supports the definition of the lifetime of various types of context information [whether the time of receipt was received within an expected delay], because a lag or delay may occur between a time of collection of such context information and a time of processing of such context information locally and/or in one or more cloud - based systems that, if not taken into consideration, may cause the output of such processing to be inaccurate, inappropriate, and potentially dangerous when considered in view of a current state of the AVs of a fleet and the management of the AVs and infrastructure of the geographic area or region served by the AVs).

As per claim 16, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated. Cabral further teaches wherein the management decision is configured to tune one or more software settings of the vehicle control system so that the vehicle control system operates in a manner that minimizes the workload level of the first requested service in the geographic location and improves a QoE level experienced by the connected vehicle (see Fig. 6 & ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations [improves a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms [software settings] in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [tune one or more software settings], and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 17, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated. Cabral further teaches wherein the management decision is configured to perform a routing management on the connected vehicle to optimize a QoE level experienced by the connected vehicle (see ¶[0028]: The Mobile AP may, for example, comprise a connection and/or routing manager that operates [perform a routing management] to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication, see Fig. 6 & ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations [optimize a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [routing management]… A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet). 

As per claim 18, Cabral teaches the system of claim 17, accordingly, the rejection of claim 17 above is incorporated. Cabral further teaches wherein: 
the QoE failure occurs in the geographic location (see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608); and 
the routing management includes advising the connected vehicle to operate in a different mode that does not depend on the first requested service (see ¶[0018]: Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. For example the mode of operation of the platform may be flexibly adapted from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, and see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions). 

As per claim 19, Cabral teaches the system of claim 17, accordingly, the rejection of claim 17 above is incorporated. Cabral further teaches wherein the routing management is performed to balance a future workload of the first requested service in one or more service areas to avoid a potential future QoE failure that occurs in the one or more service areas (see ¶¶[0018]-[0020]: the platform may be flexibly optimized in real-time for … load balance [balance a future workload], increase reliability, make more robust with regard to failures  [potential future QoE failure] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment [one or more service areas], and see ¶[0107]: A system in accordance with the present disclosure may operate with a goal of balancing trips over the available road … may make it possible for end-users to pay more for travel over a less congested road/route, if such a road/route is available … may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trip). 

As per claim 20, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated. Cabral further teaches wherein the management decision is configured to select the connected vehicle to provide the first requested service so that a potential safety risk in a roadway environment is reduced (see ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0138]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location or through the same wireless access point … In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [potential safety risk in a roadway environment is reduce]/emergency, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet). 














Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 3 is rejected under 35 USC §103 as being unpatentable over Cabral (PG Pub. No. US 2018/0338001 A1) in view of PG Pub. No. US 2020/0164895 to Boss et al. (hereinafter “Boss”)

As per claim 3, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Cabral further teaches wherein computer executable code further causes the processor to transmit a Vehicle-to-Everything (V2X) message to the connected vehicle that includes a management decision that instructs the connected vehicle to change (see ¶[0018]: Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. For example the mode of operation of the platform may be flexibly adapted [change from an autonomous driving mode] from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy - efficient, and better decisions, see ¶¶[0087]-[0094]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [Vehicle-to-Everything (V2X) message] with neighbor AV and infrastructure elements … system in accordance with various aspects of the present disclosure may enable network optimizations through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet).
Cabral does not disclose, which Boss; being analogous art; discloses change from an autonomous driving mode to a manual driving mode (see Fig. 3, Fig. 4 & ¶[0039]: the analysis module 230 is configured to: analyze external conditions such as weather, construction, and traffic along a route defined in the navigation system of the vehicle 205 … switch the vehicle 205 to manual driving mode).
 (see at least Boss’s Fig. 3, Fig. 4 & ¶[0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (PG Pub. No. US 2019/0354111 A1) disclosures a method for dynamically querying a remote operator for assistance that includes, at an autonomous vehicle that is autonomously navigating along a roadway, at locations along the roadway, testing performance of a set of wireless networks, then in response to degradation of the set of wireless networks, decreasing a sensitivity threshold for triggering remote operator events at the autonomous vehicle, and executing a navigational command received from a remote operator via a wireless network in the set of wireless networks.
Tillotson et al. (PG Pub. No. US 2014/0142787 A1) disclosures a controlling method involves performing operations by a computer system onboard the unmanned aerial vehicle that is including determining whether the current flight path of the unmanned aerial vehicle should be changed, then a different flight path of the unmanned aerial vehicle which satisfies the signal reception constraints is determined in response to the determination that the current flight path should be changed. Accordingly, the unmanned aerial vehicle is controlled to fly different flight path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661